Jones, Judge:
This claim is for legal services performed and costs advanced by the claimant, Ralph E. Phillips, an attorney, for and on behalf of the respondent, State Aeronautics Commission. The claimant was employed by the State Aeronautics Commission to examine titles and to prosecute condemnation suits in Jackson County, and the employment was specifically authorized in writing by the Attorney General of West Virginia. The agreement was for the payment of $10.00 an hour and the claimant’s time sheet supports a charge of $1670.00. The court costs advanced are shown to be $74.00, making a total claim of $1744.00. The work consisted of examining titles to five parcels of land sought to be acquired by the State Aernoautics Commission, preparing and instituting condemnation proceedings against the owners of five parcels of land, and the prosecution of two hearings before Commissioners and one jury trial.
An answer was filed by the State Aeronautics Commission by the Attorney General admitting that the claimant was duly employed to perform the legal services in question and that he has not been paid for such services or the costs advanced. The claimant was the only witness who testified at the hearing of this claim.
Upon consideration of the petition and its exhibits, the answer of the respondent and the evidence given by the claimant, the Court is of opinion that this is a valid claim against the State Aeronautics Commission which in equity and good conscience should be paid, and accordingly, the claimant, Ralph E. Phillips, is awarded the sum of $1744.00.